Exhibit 10.1

SemGroup Corporation

Equity Incentive Plan

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
______________, (the “Date of Grant”) by and between SemGroup Corporation, a
Delaware corporation (with any successor, the “Company”), and _____________ (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the SemGroup Corporation Equity Incentive Plan
(the “Plan”), which Plan, as it may be amended from time to time, is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as ascribed to
them in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Shares of restricted stock
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.        Restricted Stock Award.    Subject to the terms and conditions of the
Plan and this Agreement, the Company hereby grants to the Participant _____
Shares (the “Restricted Shares”), which shall vest and become nonforfeitable in
accordance with Section 3 hereof.

2.        Certificates.    A certificate or certificates representing the
Restricted Shares shall be issued by the Company and shall be registered in the
name of the Participant on the stock transfer books of the Company promptly
following execution of this Agreement by the Participant, but shall remain in
the physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Shares pursuant to Section 3 hereof. As a condition
to the receipt of this Agreement, the Participant shall deliver to the Company a
Stock Power in the form attached hereto as Exhibit A, duly endorsed in blank,
relating to the Restricted Shares. Each certificate representing the Restricted
Shares shall bear the following legend:

“These shares have been issued and sold in reliance on an exemption from the
Securities Act of 1933, as amended, and may not be sold or transferred except in
a transaction which is exempt under such act or pursuant to an effective
registration statement. The ownership and transferability of this certificate
and these shares are subject to the terms and conditions (including forfeiture)
of the SemGroup Corporation Equity Incentive Plan and a Restricted Stock Award
Agreement entered into between the registered owner and SemGroup Corporation.
Copies of such Plan and Agreement are on file in the executive offices of
SemGroup Corporation.”



--------------------------------------------------------------------------------

As soon as administratively practicable, but not later than sixty (60) days,
following the vesting of the Restricted Shares (as described in Section 3), and
upon the satisfaction of all other applicable conditions, including but not
limited to, if applicable, the payment by the Participant of all withholding
taxes, the Company shall deliver or cause to be delivered to the Participant, or
in the case of Participant’s death, Participant’s beneficiary, a certificate or
certificates for the applicable Restricted Shares which shall not bear the
legend described above, but may bear such other legends as the Company deems
advisable pursuant to Section 6 below.

3.        Vesting of Restricted Stock.

(a)         Vesting Schedule.    Subject to the Participant’s continued Service
through the first (1st) anniversary of the Date of Grant, one hundred percent
(100%) of the Restricted Shares shall vest on such date.

(b)        Change in Control.    If the Participant’s Service is terminated
after or, as determined by the Committee, in connection with a Change in
Control, all of the unvested Restricted Shares shall vest and become
nonforfeitable on the date of such termination.

(c)        Termination of Service.    If the Participant’s Service is terminated
for any reason other than death or as outlined in Section 3(b), the Restricted
Shares, to the extent not then-vested, shall be forfeited by the Participant
without any consideration.

4.        No Right to Continued Service.    The granting of the Restricted
Shares evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

5.        Rights as a Stockholder.    During the Restriction Period, the
Participant shall have none of the rights of a Stockholder of the Company,
except that the Participant shall: (a) be entitled to exercise all of the voting
rights of a Stockholder of the Company and (b) have the right to receive
dividends on the Restricted Shares (the “Dividends”) subject to the remainder of
this Section 5. The Dividends, if any, shall be held by the Company and shall be
subject to forfeiture until such time that the Restricted Shares on which the
Dividends were distributed vest in accordance with Section 3 above. The
Dividends shall be released to the Participant, subject to Section 9 hereof, as
soon as administratively practicable, but not later than the time of delivery to
the Participant, in accordance with Section 2 above, of certificates
representing the Restricted Shares on which the Dividends were distributed.

6.        Securities Laws; Legend on Certificates.    The issuance and delivery
of Shares shall comply with all applicable requirements of law, including
(without limitation) the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, state securities laws and regulations, and
the regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of Shares under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
Shares would be issued shall deliver to the Company an agreement or certificate
containing such representations, warranties and covenants as the Company may
request which satisfies such requirements. The certificates representing the
Shares shall be subject to such stop transfer orders and other restrictions as
the



--------------------------------------------------------------------------------

Committee may deem reasonably advisable, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

7.        Transferability.

(a)        Transferability of Restricted Shares before Vesting.    During the
Restriction Period, the Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company and all
Affiliates; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Restricted Shares to heirs or
legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.

(b)        Transferability of Restricted Shares after Vesting.    The
Participant may not transfer, sell, assign or otherwise dispose of Shares
delivered to the Participant pursuant to Section 2 above prior to the
Participant’s termination of Service; provided, that, the Participant may sell
such Shares in order to satisfy any federal, state or local income tax liability
associated with the vesting of the Restricted Shares granted hereunder.

8.        Adjustment of Restricted Shares.    Adjustments to the Restricted
Shares shall be made in accordance with Article 12 of the Plan.

9.        Withholding.

(a)    The Participant agrees that (a) he or she will pay to the Company or any
applicable subsidiary, as the case may be, or make arrangements satisfactory to
the Company or such subsidiary regarding the payment of any foreign, federal,
state, or local taxes of any kind required by law to be withheld by the Company
or such subsidiary with respect to the Restricted Shares, and (b) the Company,
or such subsidiary, shall, to the extent permitted by law, have the right to
deduct from any payments of any kind otherwise due to the Participant any
foreign, federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Shares.

(b)    With respect to withholding required upon the lapse of restrictions or
upon any other taxable event arising as a result of the Restricted Shares
awarded, the Participant may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
or any applicable subsidiary withhold Restricted Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be withheld on the transaction. All such elections shall
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.



--------------------------------------------------------------------------------

10.        Notices.    Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service (or in
the case of a non-U.S. Participant, the foreign postal service of the country in
which the Participant resides), by registered or certified mail, with postage
and fees prepaid. A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

11.        Entire Agreement.    This Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

12.        Waiver.    No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

13.        Participant Undertaking.    The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Shares pursuant
to this Agreement.

14.        Successors and Assigns.    The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

15.        Choice of Law; Jurisdiction; Waiver of Jury Trial.    This Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

16.        SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY
AND ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY
WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY
OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

17.        Restricted Shares Subject to Plan.    By entering into this Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Restricted Shares are subject to the Plan. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the



--------------------------------------------------------------------------------

Plan will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan and
this Agreement.

18.        Amendment.    The Committee may amend or alter this Agreement and the
Restricted Shares granted hereunder at any time; provided, that, subject to
Article 10, Article 11 and Article 12 of the Plan, no such amendment or
alteration shall be made without the consent of the Participant if such action
would materially diminish any of the rights of the Participant under this
Agreement or with respect to the Restricted Shares.

19.        Severability.    The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

20.        Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

21.        No Guarantees Regarding Tax Treatment.    Participants (or their
beneficiaries) shall be responsible for all taxes with respect to the Restricted
Shares. The Committee and the Company make no guarantees regarding the tax
treatment of the Restricted Shares. Neither the Committee nor the Company has
any obligation to take any action to prevent the assessment of any tax under
Section 409A of the Code or Section 457A of the Code or otherwise and none of
the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.

22.        Compliance with Section 409A.    The Company intends that the
Restricted Shares and right to receive Dividends be structured in compliance
with, or to satisfy an exemption from, Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretative authority
thereunder (“Section 409A”), such that there are no adverse tax consequences,
interest, or penalties under Section 409A as a result of the Restricted Shares
or payment of Dividends. In the event the Restricted Shares or Dividends are
subject to Section 409A, the Committee may, in its sole discretion, take the
actions described in Section 11.1 of the Plan. Notwithstanding any contrary
provision in the Plan or this Agreement, any payment(s) of nonqualified deferred
compensation (within the meaning of Section 409A) that are otherwise required to
be made under this Agreement to a “specified employee” (as defined under
Section 409A) as a result of his or her separation from service (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid on the date that
immediately follows the end of such six (6) month period or as soon as
administratively practicable thereafter. A termination of Service shall not be
deemed to have occurred for purposes of any provision of the Agreement providing
for the payment of any amounts or benefits that are considered nonqualified
deferred compensation under Section 409A upon or following a termination of
Service, unless such termination is also a “separation from service” within the
meaning of Section 409A and the payment thereof prior to a “separation from
service” would violate Section 409A. For purposes of any such provision of this
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of Service” or like terms shall mean “separation
from service.”

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement as of the date first written above.

 

SemGroup Corporation By:       Name:   Title:

 

Agreed and acknowledged as

of the date first above written:

 

   Participant

 



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
SemGroup Corporation (the “Company”), _________________ (            ) shares of
the Class A common stock, par value $0.01 per share, of the Company standing in
his/her/their/its name on the books of the Company represented by Certificate
No. ________________ herewith and does hereby irrevocably constitute and appoint
________________________ his/her/their/its attorney-in-fact, with full power of
substitution, to transfer such shares on the books of the Company.

Dated: __________________ Signature: ________________________________

Print Name and Mailing Address

________________________________

________________________________

________________________________

 

Instructions:     Please do not fill in any blanks other than the signature line
and printed name

and mailing address. Please print your name exactly as you would like your

name to appear on the issued stock certificate. The purpose of this assignment
is to

enable the forfeiture of the shares without requiring additional signatures on
your part.